The facts involved in the question of domicil were either physical or mental. None of the physical facts bearing upon the question being in controversy, the mental fact of intention was necessarily the sole issue for the jury to determine; and if they should believe Dr. Daniels's testimony, that he never intended to abandon his home in Barrington, or to acquire a home in Rochester, his legal domicil would of course be in Barrington, and entitle him to vote there.
The instructions complained of were legally correct.
Exceptions overruled.
CARPENTER, J., did not sit: the others concurred.